Citation Nr: 1634950	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a left wrist disability. 

4.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for thoracic scoliosis and lumbar strain.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr. Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2005 to May 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2014 rating decisions by the Baltimore, Maryland and Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Offices (RO).  

The issues of service connection for left shoulder and left elbow disabilities were raised at the May 2016 videoconference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for sinus, skin and left wrist disabilities and seeking an increased rating for a low back disability are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at the May 2016 hearing, prior to the promulgation of a decision in the matter, the appellant withdrew his appeal seeking service connection for a psychiatric disorder; there is no question of fact or law in this matter remaining for the Board to consider.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the issue seeking service connection for a psychiatric disorder; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the May 2016 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeal seeking service connection for a psychiatric disorder.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking service connection for a psychiatric disorder is dismissed.





REMAND

The Veteran seeks service connection for sinus, skin and left wrist disabilities.  His service treatment records show that in May 2006 he was seen for a headache.  A CT scan of the head showed that the visualized portions of the paranasal sinuses revealed a maxillary sinus mucous retention cyst.  In a July 2008 occupational screening medical questionnaire, he denied having ever been told he had sinusitis.  He reported exposure to chemicals, but said he had not noted a skin rash that he believed was related to his work.  It was noted he had exposure to acetone and other chemicals.  

September 2011 VA outpatient treatment records note that the Veteran complained of left wrist pain in the that was possibly related to his work as a sheet metalist in service.  It was noted in March 2012 that he had a history of left wrist pain that began about two to three years ago, after he was discharged from service.  He did not recall a specific injury.  The assessment was left wrist tendonitis.  It was also noted in March 2012 that he had a scalp lesion for six to eight months.  The assessment was folliculitis.  

The Veteran's most recent VA examination for low back disability was in October 2011.  VA outpatient treatment records show that continues to receive treatment for low back pain.  During the May 2016 hearing, he testified, in essence, that his low back disorder had increased in severity.  In light of the allegation of worsening, and the length of the intervening period, a contemporaneous examination to assess the disability is necessary.

The record shows the Veteran previously failed to report for a VA examination to determine the etiology of any current sinus disability.  He has not been afforded a VA examination regarding his left wrist or a skin disorder; he expressed willingness to report for a VA examination. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for sinus, skin and left wrist disabilities since service and for low back complaints since 2013, and to submit authorizations for VA to secure complete records from all private providers.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  The AOJ should arrange for all further development in the matter necessary, and then make findings for the record regarding the nature of the chemicals to which the Veteran was exposed in the course of his duties (specifically including in aircraft maintenance) in service.  

3.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his left wrist disability, and to assess the current severity of his low back strain.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies of the low back (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.) and tests for instability.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.  Upon review of the record and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's left wrist disability is related to service, to include as due to his duties in aircraft maintenance therein.
The examiner should include rationale with all opinions.

4.  The AOJ should also arrange for an ENT examination of the Veteran to confirm the existence and ascertain the likely etiology of any current sinus disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that he has a sinus disability related to his service (to include the maxillary sinus retention cyst noted therein).

The examiner should include rationale with all opinions.

5.  The AOJ should likewise arrange for a dermatology examination of the Veteran to confirm the existence and determine the likely etiology of any current skin disability.  The examiner should be advised of the AOJ's findings regarding the nature of the chemicals to which the Veteran was exposed in service.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion that:

(a) identifies (by diagnosis) each current skin disability found.

(b) identifies the likely etiology of each skin disability entity diagnosed, and specifically whether it is at least as likely as not (a 50% or higher probability) that the disability is related to the Veteran's service, to include as due to exposure to chemicals therein.
The examiner should include rationale with all opinions.  

6.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


